DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

8. (Currently Amended) The non-transitory computer readable medium of claim 1, further embodied with
programming code executable by the processor, and the processor, when determining an adjusted total daily insulin factor usable to calculate a total daily insulin dosage, executes the programming code to be further operable to perform functions, including functions to:
evaluate the blood glucose measurement values with respect to one or more cost
functions;
based on the evaluation, determine a reduction proportion to be applied to the
total daily insulin per unit of [[a]] the user’s weight; and
apply the reduction proportion to the adjusted total daily insulin factor, wherein the reduction proportion reduces the set total daily insulin dosage.

10. (Currently Amended) The non-transitory computer readable medium of claim 1, further embodied with
programming code executable by the processor, and the processor, when determining an adjusted total daily insulin factor usable to calculate a total daily insulin dosage, executes the programming code to be further operable to perform functions, including functions to:
send a request to a server, wherein the request includes either an age of a user, a weight of the user, or both for input into one or more cost functions;
receive a reduction proportion to be applied to the total daily insulin per unit of [[a]] the user’s weight, wherein the reduction proportion is based on the requested evaluation; and apply the reduction proportion to the adjusted total daily insulin factor, wherein the reduction proportion reduces the calculated set total daily insulin.

11. (Currently Amended) A device, comprising:
a processor operable to execute programming code and applications;
a memory coupled to the processor and operable to store programming code, an artificial pancreas application and data;
a wireless communication device operable to wirelessly communicate with a paired device and communicatively coupled to the processor;
wherein the artificial pancreas application is executable by the processor, wherein the processor, when executing the artificial pancreas application, is operable to perform functions, including functions to:
attain information associated with a user;
establish an adjusted total daily insulin factor;
determine whether the adjusted total daily insulin factor exceeds a maximum
algorithm delivery threshold;
in response to a result of the determination, set a total daily insulin dosage using
the attained information;
obtain blood glucose measurement values over a period of time;
based on the obtained blood glucose measurement values, determine a level of
glycated hemoglobin of [[a]] the user;
in response to the determined level of glycated hemoglobin, modify the set total
daily insulin dosage to provide a modified total daily insulin dosage; and 
output a control signal including the modified total daily insulin dosage
instructing a controller to actuate delivery of insulin according to the modified total daily
insulin dosage.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an automatic insulin delivery system.  The prior art fail to teach, “determine an adjusted total daily insulin factor usable to calculate a total daily insulin dosage, wherein the adjusted total daily insulin factor is a total daily insulin per unit of a user’s weight reduced by a reduction factor; generate a comparison result by comparing the adjusted total daily insulin factor to a maximum algorithm delivery threshold; based on the comparison result, set a total daily insulin dosage; obtain blood glucose measurement values over a period of time; based on the obtained blood glucose measurement values, determine a level of glycated hemoglobin of a user; in response to the determined level of glycated hemoglobin, modify the set total daily insulin dosage to provide a modified total daily insulin dosage; and output a control signal including the modified total daily insulin dosage instructing a controller of a drug delivery device to actuate delivery of insulin according to the modified total daily insulin dosage”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kanderian, Jr. et al. (US 7,806,886) discloses a method for controlling insulin infusion with state variable feedback.
-Davidson et al. (US 2005/0049179) discloses a system for determining insulin dosing schedules and carbohydrate-to-insulin ratios in diabetic patients.
-Graham et al. (US 2022/0023536) discloses an open-loop insulin delivery basal parameters based on insulin delivery records.
-Michelich et al. (US 10,335,464) discloses a device for titrating basal insulin.
-Finan et al. (US 2018/0296757) discloses a diabetes management system with automatic basal and manual bolus insulin control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        7/14/22